DETAILED ACTION
This action is in response to the submission filed on 2/15/2021.  Claims 1-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Note: Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Drawings
The drawings are objected to because Figure 6 is missing from the disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claims 13-16 are objected to because of the following informalities: it is unclear why the term “Device Connector” is capitalized when it was previously not capitalized.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Claim 20 recites a “A computer-readable storage medium” which appears to cover both transitory and non-transitory embodiments. While Applicant’s specification may or may not provide examples of a medium as claimed, such examples do not explicitly define the term.
The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent of an explicit definition. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim is not statutory under 35 U.S.C. § 101. See In re Nuijten, 84 USPQ2d 1496 (Fed. Cir. 2007) (“[a] signal with embedded supplemental data” require some carrier of information, since “signal” implies conveyance of information, which in turn requires physical carrier, such as electromagnetic wave, on which information is embedded; however, claims do not specify what carrier element is to be used, since limitations address signal's informational content alone, and therefore any tangible means of information carriage, such as electrical signals, modulated electronic waves, or pulses in fiber optic cable, will suffice for all claims at issue.) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009, p.2.

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggest the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

According to the current guidance, a proper medium that qualifies as a patent eligible process under 35 USC 101 must be non- transitory storage medium that is also a recording medium and should not include propagation media. Because the instant claims include medium that could involve propagation media, the claims are being held as non-statutory under 35 USC 101.
Applicant is advised to amend the claim to recite “A non-transitory computer-readable storage medium”. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 14-15 recites “create a control system topology comprising a point mapping diagram of the controller and the device model”. The controller as described in lines 2-4 is a component that is having an interface, hardware, memory, etc. It is unknown how the topology (which is a design/diagram that is created) can include the controller, if the controller is the hardware component that is creating the design. For the purposes of examination, the claim is interpreted to mean that the “create a control system topology comprising a point mapping diagram of the device model using the controller.” Claims 10 and 20 are rejected for similar reasoning. 
Claim 1, lines 12-13 recites “the device module”, which is previously the “device model”. For the purposes of examination, the claim is interpreted to mean “the device model”. Claims 10 and 20 are rejected for similar reasoning. 
Claim 8 is an incomplete sentence which ends with “comprises the controller signaling to .” For the purposes of examination, the claim is interpreted to mean that the controller maps the device terminal attribute to the device interface. 
All depending claims are rejected by virtue of their dependency.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040236547 (“Rappaport”) in view of US 2015/0081928 (“Wintzell”), both provided by Applicant.
Regarding claims 1, 10 and 20, Rappaport: 
A method for creating a control system topology (Rappaport: Abstract) comprising: 

a controller having a device interface, computer hardware, programmable memory, a user interface (Rappaport: para [0043], “the present invention serves as an adaptive controller and Graphical User Interface (GUI) for an in-building or campus or wide area wireless network, to ensure proper network operations”; para [0041], “part of the invention may be implemented on a chip (an integrated circuit or circuits) or as embedded software or as a series of computing instructions combined with memory”), a physical structure representation in programmable memory (Rappaport: para [0060], “various communication hardware device models that represent actual communication system components from a series of pull-down menus”; para [0059], “2-D or 3-D site-specific model of the physical environment is stored as a CAD model in an electronic database”), and 

a list of predefined device models in programmable memory, and device names(Rappaport: para [0060], “various communication hardware device models that represent actual communication system components from a series of pull-down menus”; para [0213], “commonly displayed information may include cost, manufacturer name, item name, part number, serial number, a bar code, status, or a raster or vector graphical image. Other types of displayed information are certainly possible”); 

displaying the list of predefined device models on the user interface (Rappaport: para [0060], “various communication hardware device models that represent actual communication system components from a series of pull-down menus”; para [0071], “FIG. 4 is an example pick list of equipment types”); 

displaying at least a portion of the physical structure representation on the user interface (Rappaport: para [0195], “For example, referring to FIG. 29, there is shown a 3-D representation of a single floor of a particular building in which a wireless data communications network is installed and modeled within the present invention”); 

the controller accepting a device model from the list of predefined device models displayed on the user interface (Rappaport: para [0071], “FIG. 4 is an example pick list of equipment types”; para [0058], “The method includes the selection and placement of models of various wireless or optical or baseband communication system hardware components, such as…”; para [0108], “The placement of infrastructure equipment may include cables, routers, antennas, switches, access points, and the like, or which would be required for a distributed network of components in a physical system”; para [0060], “[0060] Using a mouse or other input positioning device, the designer may select and view various communication hardware device models that represent actual communication system components from a series of pull-down menus.”); 

the controller accepting placement of the device model into a location in the physical structure representation (Rappaport: para [0058], “The method includes the selection and placement of models of various wireless or optical or baseband communication system hardware components, such as…”; para [0118], “The designer or maintenance technician may choose to identify different configurations or settings for each piece of equipment selected in FIG. 4”); and 

the controller using the computer hardware and programmable memory to create a control system topology comprising a point mapping diagram of the controller and the device model (Rappaport: para [0159] , “interactive feedback between the user device, the network infrastructure, and the controller”; para [0171], “representing a two-dimensional (2-D) or three-dimensional (3-D) computerized model of a physical environment. Furthermore, the present invention provides the ability to design and configure a wireless network communication system by determining the type, placement, configuration, and interconnection of network infrastructure within the context of the site-specific model of the physical environment, and further supports the interaction, management, and control of end user devices and network infrastructure within a wireless network. In addition, as the computerized model of the network topology is being generated...”; Fig. 34; the computerized model of the network topology is the ‘point mapping diagram’ being created).

Rappaport teaches creating a control system topology but does not specifically teach that one of the device models includes a device terminal interface attribute associated with the device model. Wintzell does teach:
device terminal interface attributes (note: paragraph [9964] of Applicant’s printed publication recites that “the predefined device models 125, 140 may further comprise device terminal interface attributes 130, 145. Device terminal interface attributes may be specific attributes that are needed by the controller device interface 155 to be properly attached to the device 175 represented by the predefined device model 125, 140. A device will have a specific protocol, such as the signaling system they expect from the controller, the current and voltage that they use and report back, error messages, etc. One or more of these protocols can comprise the device terminal interface attribute 145”; paragraph [0069] of the publication states “For example, and without limitation, a device may be physically wired to a wiring terminal, connected by cable connectors (e.g., twisted-pair connectors, coaxial cable connectors, or fiber-optic connectors), USB connectors, pin connectors, and so on”; therefore a protocol is equated to attribute and the interface is a connector; Wintzell: para [0065], “First group of pins 306 and second group of pins 308 may further be associated with structures to facilitate the connection of each of the individual pins with the corresponding wires of peripheral devices 230. For example, one such structure is a terminal block, which are modular insulated blocks that secure two or more wires together. Terminal blocks provide a convenient means of connecting individual pins to wires, and further organizing these connections into identifiable groups. Referring to FIG. 3, terminal blocks 307 may be associated with first group of pins 306. Terminal blocks 309 may be associated with second group of pins 308. Each terminal block may group a subset of the plurality of pins together, helping to organize the wiring of the peripheral devices 230 to circuit board 300. In some embodiments, terminal blocks may include a lower section fixed to the circuit board, and an upper section which may be removably attached into the lower section of the terminal block”; para [0034], “This configuration may further include setting the appropriate protocols and/or electrical characteristics of each pin, so that the connections are compatible with each selected peripheral device.”; para [0096], “[0096] The controller 110 may then configure itself internally by establishing connections within the processor IC 302 based on the pin configuration (block 1010). Also based on the pin configuration, controller 210 may create the report describing the connections between the controller 210 and the selected peripheral devices 220 (block 1012)”; Fig. 2B “Peripheral Interface” 220; the peripheral interface is equated to the terminal interface);

mapping a device terminal interface attribute associated with the device module to the device interface (note: see rejection under 35 USC 112; module is assumed to be model; Wintzell: para [0035], “Once the information for the pin configuration is established, the configuration assistant may generate a report that can be used to guide the installer in physically connecting each peripheral device to a controller. The report may include a graphical presentation of the layout of the controller's circuit board, which can be thought of as a map of how the wires from each selected peripheral device will be connected to the pins of the circuit board”; para [0034], “This configuration may further include setting the appropriate protocols and/or electrical characteristics of each pin, so that the connections are compatible with each selected peripheral device”; if the protocol is set, that is the equivalent to mapping an attribute to the device);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rappaport (directed to creating a control system topology) with Wintzell (directed to device terminal interface attributes) and arrived at creating a control system topology including device terminal interface attributes. One of ordinary skill in the art would have been motivated to make such a combination in order to “take advantage of a wide variety of peripheral devices to facilitate various monitoring and control operations” because “having a large variety of different types of peripheral devices can improve the functionality and flexibility of these control systems” (Wintzell: para [0002]).

Regarding claim 2, Rappaport teaches:
The method of claim 1 the controller uses a program stored in programmable memory to change attribute values (Rappaport: para [0174], “the network hardware device to adjust its power levels, encryption settings, data throughput levels, user priority levels, communication protocol, allowed network users, channel settings, radiating characteristics, security protocols, or any other form of configurational setting”)

Rappaport does not teach but Wintzell does teach:
wherein the device interface further comprises a device interface value and further comprising when the device interface value and the device terminal interface attribute do not match,  change the device interface value to the device terminal interface attribute (Wintzell: para [0097], “Finally, aspects of process 1000 may be used to reconfigure system unit 115 after an initial configuration is performed. Reconfiguration may permit a user to make alterations in the configuration of system unit 115 without having to rework the entire configuration and installation. This may, for example, permit an installer to make minor changes to the electrical configuration (e.g., change a polarity). In another example, a reconfiguration may permit a user to add a new peripheral device without having to remove or reconfigure the connections already established with the existing peripheral devices. In such an embodiment, the configuration assistant may avoid the specification of individual pins which are already used in established connections to existing peripheral devices.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rappaport (directed to using a program) with Wintzell (directed to manually changing the device interface value) and arrived at using a program to change the device interface value. One of ordinary skill in the art would have been motivated to make such a combination in order to “take advantage of a wide variety of peripheral devices to facilitate various monitoring and control operations” because “having a large variety of different types of peripheral devices can improve the functionality and flexibility of these control systems” (Wintzell: para [0002]).

Regarding claim 3, Rappaport does not teach but Wintzell does teach:
The method of claim 1 wherein the controller is operationally able to accept change in device interface value from user input (Wintzell: para [0097], “Finally, aspects of process 1000 may be used to reconfigure system unit 115 after an initial configuration is performed. Reconfiguration may permit a user to make alterations in the configuration of system unit 115 without having to rework the entire configuration and installation. This may, for example, permit an installer to make minor changes to the electrical configuration (e.g., change a polarity). In another example, a reconfiguration may permit a user to add a new peripheral device without having to remove or reconfigure the connections already established with the existing peripheral devices. In such an embodiment, the configuration assistant may avoid the specification of individual pins which are already used in established connections to existing peripheral devices.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rappaport (directed to creating a control system topology) with Wintzell (directed to device terminal interface attributes) and arrived at creating a control system topology including device terminal interface attributes. One of ordinary skill in the art would have been motivated to make such a combination in order to “take advantage of a wide variety of peripheral devices to facilitate various monitoring and control operations” because “having a large variety of different types of peripheral devices can improve the functionality and flexibility of these control systems” (Wintzell: para [0002]).

Regarding claim 4, Rappaport and Wintzell teach:
The method of claim 1 wherein at least a portion of the control system topology is displayed on the user interface (Rappaport: Figure 3).

Regarding claim 5, Rappaport does not teach but Wintzell does teach:
The method of claim 2, wherein a module connects to the controller and wherein the device terminal interface attribute matches the device interface value associated with the module (Wintzell: para [0089], “selections may be performed based on the electrical characteristics of peripheral devices 230 compatible with controller 210. Here, the selections may be based on standard data communication protocols used by a class of peripheral devices. For example, the user may select a combination of data transmission standards (e.g. RS232, RS485 or Vigan) and/or protocol (i.e. OSDP/HADP) for each of the peripheral devices 230 that are otherwise compatible with controller 210. In this embodiment, the user does not directly request a specific peripheral device 230 itself, but instead the configuration assistant provides options for specific peripheral devices 230 compatible with the user-selected standards and/or protocols”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rappaport (directed to creating a control system topology) with Wintzell (directed to matching device terminal interface attributes) and arrived at creating a control system topology including matching device terminal interface attributes. One of ordinary skill in the art would have been motivated to make such a combination in order to “take advantage of a wide variety of peripheral devices to facilitate various monitoring and control operations” because “having a large variety of different types of peripheral devices can improve the functionality and flexibility of these control systems” (Wintzell: para [0002]).

Regarding claim 6, Rappaport does not teach but Wintzell does teach:
The method of claim 5, further comprising accepting change of the device interface value associated with the module, the change comprising operationally registering a selection from a predefined list of device terminal interface attributes stored in the programmable memory, and wherein the controller recreates the control system topology using the selection (Wintzell: para [0089], “selections may be performed based on the electrical characteristics of peripheral devices 230 compatible with controller 210. Here, the selections may be based on standard data communication protocols used by a class of peripheral devices. For example, the user may select a combination of data transmission standards (e.g. RS232, RS485 or Vigan) and/or protocol (i.e. OSDP/HADP) for each of the peripheral devices 230 that are otherwise compatible with controller 210. In this embodiment, the user does not directly request a specific peripheral device 230 itself, but instead the configuration assistant provides options for specific peripheral devices 230 compatible with the user-selected standards and/or protocols”; para [0097], “Finally, aspects of process 1000 may be used to reconfigure system unit 115 after an initial configuration is performed. Reconfiguration may permit a user to make alterations in the configuration of system unit 115 without having to rework the entire configuration and installation. This may, for example, permit an installer to make minor changes to the electrical configuration (e.g., change a polarity). In another example, a reconfiguration may permit a user to add a new peripheral device without having to remove or reconfigure the connections already established with the existing peripheral devices. In such an embodiment, the configuration assistant may avoid the specification of individual pins which are already used in established connections to existing peripheral devices”; para [0092], “on a display of the administrative device 130 and/or presented as a hardcopy. An exemplary report is illustrated in FIG. 8, which can include graphical layouts displaying representations of the pin configuration on the controller, and the associated electrical connections to the wires associated with the peripheral devices. In some embodiments, the report may be generated after controller 210 internally configures itself based on the pin configuration, thus permitting that any manual modifications made after the configuration by the configuration assistant may be included in the report”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rappaport (directed to creating a control system topology) with Wintzell (directed to changing the device interface value) and arrived at creating a control system topology including changing the device interface value. One of ordinary skill in the art would have been motivated to make such a combination in order to “take advantage of a wide variety of peripheral devices to facilitate various monitoring and control operations” because “having a large variety of different types of peripheral devices can improve the functionality and flexibility of these control systems” (Wintzell: para [0002]).

Regarding claim 8, Rappaport does not teach but Wintzell does teach:
The method of claim 5, wherein the controller accepting mapping the device terminal interface attribute to the device interface further comprises the controller signaling to (Wintzell: [0086] FIG. 8 is an exemplary report 802 describing connections between individual pins associated with the controller and wires associated the selected peripheral device(s). In the example shown in FIG. 8, the report may provide a layout representation 804 of the pin layout on circuit board 300 for controller 210. Layout representation 804 may act as a "map" to physically resemble the board layout, and identify particular pins with numbers and groups of pins (which may correspond to terminal blocks) with devices. In the example shown in FIG. 8, individual pins are identified by a device label (e.g., "Reader I/O 1," "Reader Data 2," etc.) and a pin number”; para [0089], “selections may be performed based on the electrical characteristics of peripheral devices 230 compatible with controller 210. Here, the selections may be based on standard data communication protocols used by a class of peripheral devices. For example, the user may select a combination of data transmission standards (e.g. RS232, RS485 or Vigan) and/or protocol (i.e. OSDP/HADP) for each of the peripheral devices 230 that are otherwise compatible with controller 210. In this embodiment, the user does not directly request a specific peripheral device 230 itself, but instead the configuration assistant provides options for specific peripheral devices 230 compatible with the user-selected standards and/or protocols”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rappaport (directed to creating a control system topology) with Wintzell (directed to mapping the device terminal interface attribute) and arrived at creating a control system topology including mapping the device terminal interface attribute. One of ordinary skill in the art would have been motivated to make such a combination in order to “take advantage of a wide variety of peripheral devices to facilitate various monitoring and control operations” because “having a large variety of different types of peripheral devices can improve the functionality and flexibility of these control systems” (Wintzell: para [0002]).

Regarding claim 9, Rappaport does not teach but Wintzell does teach:
The method of claim 1, further comprising at least a second controller and wherein the user interface is configured to allow a user to input a request to move the device model to a different location on the second controller (Wintzell: para [0008], “The exported file may be provided to additional controllers in a peer-to-peer manner”), and wherein the request rebuilds the control system topology (Wintzell para [0036], “In other applications, the configuration assistant may ease the installation of a sophisticated distributed control system having multiple interacting controllers. In this type of application, the installer may be an experienced professional challenged by a complex configuration of peripheral devices operating in a mission-critical environment. Regardless of the complexity of the control system and/or its operational environment, the configuration assistant may ease its installation and/or reconfiguration, and thus reduce installation times and improve operational reliability”; para [0074], “In FIG. 5, each unit 115 is associated with a controller 210. Further, in the implementation of FIG. 5, each controller 210 is in a different location (e.g., different room 520) than other controllers 210. In other implementations, some controllers 210 and units 115 may be located in different buildings, different geographic regions, different nations, different continents, etc., than other controllers and units 115. Despite their diverse locations, in one embodiment, units 115 and controllers 210 may be able to discover each other (or make a best effort to do so), form a peer-to-peer network, and distribute datasets”; para [0097], “reconfigure system unit 115 after an initial configuration is performed. Reconfiguration may permit a user to make alterations in the configuration of system unit 115 without having to rework the entire configuration and installation. This may, for example, permit an installer to make minor changes to the electrical configuration (e.g., change a polarity). In another example, a reconfiguration may permit a user to add a new peripheral device without having to remove or reconfigure the connections already established with the existing peripheral devices”; if the file is exported to other controllers, that includes all the device models).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rappaport (directed to creating a control system topology) with Wintzell (directed to moving components to different controllers) and arrived at creating a control system topology including moving components to different controllers. One of ordinary skill in the art would have been motivated to make such a combination in order to “take advantage of a wide variety of peripheral devices to facilitate various monitoring and control operations” because “having a large variety of different types of peripheral devices can improve the functionality and flexibility of these control systems” (Wintzell: para [0002]).

Regarding claim 11, Rappaport does not teach but Wintzell does teach:
The controller of claim 10, further comprising a second controller and wherein the user interface is configured to allow a user to input a request to move at least one of the predefined device models to the second controller, and wherein the second controller rebuilds the point mapping diagram (Wintzell: para [0008], “The exported file may be provided to additional controllers in a peer-to-peer manner”), and wherein the request rebuilds the control system topology (Wintzell para [0036], “In other applications, the configuration assistant may ease the installation of a sophisticated distributed control system having multiple interacting controllers. In this type of application, the installer may be an experienced professional challenged by a complex configuration of peripheral devices operating in a mission-critical environment. Regardless of the complexity of the control system and/or its operational environment, the configuration assistant may ease its installation and/or reconfiguration, and thus reduce installation times and improve operational reliability”; para [0074], “In FIG. 5, each unit 115 is associated with a controller 210. Further, in the implementation of FIG. 5, each controller 210 is in a different location (e.g., different room 520) than other controllers 210. In other implementations, some controllers 210 and units 115 may be located in different buildings, different geographic regions, different nations, different continents, etc., than other controllers and units 115. Despite their diverse locations, in one embodiment, units 115 and controllers 210 may be able to discover each other (or make a best effort to do so), form a peer-to-peer network, and distribute datasets”; para [0097], “reconfigure system unit 115 after an initial configuration is performed. Reconfiguration may permit a user to make alterations in the configuration of system unit 115 without having to rework the entire configuration and installation. This may, for example, permit an installer to make minor changes to the electrical configuration (e.g., change a polarity). In another example, a reconfiguration may permit a user to add a new peripheral device without having to remove or reconfigure the connections already established with the existing peripheral devices”; para [0092], “on a display of the administrative device 130 and/or presented as a hardcopy. An exemplary report is illustrated in FIG. 8, which can include graphical layouts displaying representations of the pin configuration on the controller, and the associated electrical connections to the wires associated with the peripheral devices. In some embodiments, the report may be generated after controller 210 internally configures itself based on the pin configuration, thus permitting that any manual modifications made after the configuration by the configuration assistant may be included in the report”; if the file is exported to other controllers, that includes all the device models).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rappaport (directed to creating a control system topology) with Wintzell (directed to moving components to different controllers) and arrived at creating a control system topology including moving components to different controllers. One of ordinary skill in the art would have been motivated to make such a combination in order to “take advantage of a wide variety of peripheral devices to facilitate various monitoring and control operations” because “having a large variety of different types of peripheral devices can improve the functionality and flexibility of these control systems” (Wintzell: para [0002]).

Regarding claim 12, Rappaport does not teach but Wintzell does teach:
The controller of claim 10, further comprising a second device interface, and wherein the controller accepts, from the user interface, device placement on the second device interface (Wintzell: para [0095], “Controller 210 may determine the pin configuration by performing an algorithm to reduce the complexity of wiring between controller 210 and peripheral device(s) 230. The algorithm may simplify the wiring by grouping connections associated with a particular peripheral device 230 to the adjacent sets of pins, and/or within one or more terminal blocks. The algorithm may include an optimization algorithm to reduce the complexity of the connections. One approach for reducing the complexity of the connections may be having the optimization algorithm select the individual pins which reduce connection lengths for each peripheral device. In this regard, an exemplary algorithm may attempt to reduce a distance metric between connections for one or more peripheral devices. For example, the algorithm may attempt to place connections associated with a particular peripheral device as close to each other as possible”; Figs. 7A, 7B, 8).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rappaport (directed to creating a control system topology) with Wintzell (directed to device placement on the second device interface) and arrived at creating a control system topology including device placement on the second device interface. One of ordinary skill in the art would have been motivated to make such a combination in order to “take advantage of a wide variety of peripheral devices to facilitate various monitoring and control operations” because “having a large variety of different types of peripheral devices can improve the functionality and flexibility of these control systems” (Wintzell: para [0002]).

Regarding claim 13, Rappaport does not teach but Wintzell does teach:
The controller of claim 12, wherein the controller modifies the Device Connector to match requirements of the device model  (Wintzell: para [0097], “Finally, aspects of process 1000 may be used to reconfigure system unit 115 after an initial configuration is performed. Reconfiguration may permit a user to make alterations in the configuration of system unit 115 without having to rework the entire configuration and installation. This may, for example, permit an installer to make minor changes to the electrical configuration (e.g., change a polarity). In another example, a reconfiguration may permit a user to add a new peripheral device without having to remove or reconfigure the connections already established with the existing peripheral devices. In such an embodiment, the configuration assistant may avoid the specification of individual pins which are already used in established connections to existing peripheral devices”; para [0034], “Based on the pin configuration, the controller will have assigned each pin to correspond to each appropriate wire on the selected peripheral device(s). This configuration may further include setting the appropriate protocols and/or electrical characteristics of each pin, so that the connections are compatible with each selected peripheral device”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rappaport (directed to creating a control system topology) with Wintzell (directed to modifying the device connector) and arrived at creating a control system topology including modifying the device connector. One of ordinary skill in the art would have been motivated to make such a combination in order to “take advantage of a wide variety of peripheral devices to facilitate various monitoring and control operations” because “having a large variety of different types of peripheral devices can improve the functionality and flexibility of these control systems” (Wintzell: para [0002]).

Regarding claim 14, Rappaport does not teach but Wintzell does teach:
The controller of claim 10, wherein the controller is operationally connected to a module, the module comprises a device connector, and wherein the module modifies the Device Connector to match requirements of the device model (Wintzell: para [0097], “Finally, aspects of process 1000 may be used to reconfigure system unit 115 after an initial configuration is performed. Reconfiguration may permit a user to make alterations in the configuration of system unit 115 without having to rework the entire configuration and installation. This may, for example, permit an installer to make minor changes to the electrical configuration (e.g., change a polarity). In another example, a reconfiguration may permit a user to add a new peripheral device without having to remove or reconfigure the connections already established with the existing peripheral devices. In such an embodiment, the configuration assistant may avoid the specification of individual pins which are already used in established connections to existing peripheral devices”; para [0034], “Based on the pin configuration, the controller will have assigned each pin to correspond to each appropriate wire on the selected peripheral device(s). This configuration may further include setting the appropriate protocols and/or electrical characteristics of each pin, so that the connections are compatible with each selected peripheral device”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rappaport (directed to creating a control system topology) with Wintzell (directed to modifying the device connector) and arrived at creating a control system topology including modifying the device connector. One of ordinary skill in the art would have been motivated to make such a combination in order to “take advantage of a wide variety of peripheral devices to facilitate various monitoring and control operations” because “having a large variety of different types of peripheral devices can improve the functionality and flexibility of these control systems” (Wintzell: para [0002]).

Regarding claim 15, Rappaport does not teach but Wintzell does teach:
The controller of claim 14, wherein the module modifies the Device Connector by activating a chip (note: paragraph [0105] of the printed publication states that “at least one of the types 1 through 6 are enabled by chips, and modifying the Device Connector comprises the hardware/memory 2110 sending signals through wires 2180 to activate a chip to add function(s) and/or deactivate a chip to subtract function(s)”; therefore this limitation is interpreted to merely mean that hardware performs the modification; Wintzell: para [0097], “Finally, aspects of process 1000 may be used to reconfigure system unit 115 after an initial configuration is performed. Reconfiguration may permit a user to make alterations in the configuration of system unit 115 without having to rework the entire configuration and installation. This may, for example, permit an installer to make minor changes to the electrical configuration (e.g., change a polarity). In another example, a reconfiguration may permit a user to add a new peripheral device without having to remove or reconfigure the connections already established with the existing peripheral devices. In such an embodiment, the configuration assistant may avoid the specification of individual pins which are already used in established connections to existing peripheral devices”; para [0034], “Based on the pin configuration, the controller will have assigned each pin to correspond to each appropriate wire on the selected peripheral device(s). This configuration may further include setting the appropriate protocols and/or electrical characteristics of each pin, so that the connections are compatible with each selected peripheral device”; para [0067], “Processor IC 302 represents an exemplary realization of processor 214, and thus it may be take the form of any type of microprocessor, controller, ASIC, FPGA, any other suitable integrated circuit, or any combination thereof. Memory ICs 304 may store software instructions for running the configuration assistant and/or instructions for creating pin configurations. Instructions for determining pin configurations may include API libraries and/or optimization algorithms for simplifying and improving connection placement. Memory ICs 304 may further store specification data for all the peripheral devices 230 which are compatible with controller 210”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rappaport (directed to creating a control system topology) with Wintzell (directed to modifying the device connector) and arrived at creating a control system topology including modifying the device connector. One of ordinary skill in the art would have been motivated to make such a combination in order to “take advantage of a wide variety of peripheral devices to facilitate various monitoring and control operations” because “having a large variety of different types of peripheral devices can improve the functionality and flexibility of these control systems” (Wintzell: para [0002]).

Regarding claim 16, Rappaport does not teach but Wintzell does teach:
The controller of claim 14, wherein the module modifies the Device Connector by deactivating a chip (note: paragraph [0105] of the printed publication states that “at least one of the types 1 through 6 are enabled by chips, and modifying the Device Connector comprises the hardware/memory 2110 sending signals through wires 2180 to activate a chip to add function(s) and/or deactivate a chip to subtract function(s)”; therefore this limitation is interpreted to merely mean that hardware performs the modification; Wintzell: para [0097], “Finally, aspects of process 1000 may be used to reconfigure system unit 115 after an initial configuration is performed. Reconfiguration may permit a user to make alterations in the configuration of system unit 115 without having to rework the entire configuration and installation. This may, for example, permit an installer to make minor changes to the electrical configuration (e.g., change a polarity). In another example, a reconfiguration may permit a user to add a new peripheral device without having to remove or reconfigure the connections already established with the existing peripheral devices. In such an embodiment, the configuration assistant may avoid the specification of individual pins which are already used in established connections to existing peripheral devices”; para [0034], “Based on the pin configuration, the controller will have assigned each pin to correspond to each appropriate wire on the selected peripheral device(s). This configuration may further include setting the appropriate protocols and/or electrical characteristics of each pin, so that the connections are compatible with each selected peripheral device”; para [0067], “Processor IC 302 represents an exemplary realization of processor 214, and thus it may be take the form of any type of microprocessor, controller, ASIC, FPGA, any other suitable integrated circuit, or any combination thereof. Memory ICs 304 may store software instructions for running the configuration assistant and/or instructions for creating pin configurations. Instructions for determining pin configurations may include API libraries and/or optimization algorithms for simplifying and improving connection placement. Memory ICs 304 may further store specification data for all the peripheral devices 230 which are compatible with controller 210”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rappaport (directed to creating a control system topology) with Wintzell (directed to modifying the device connector) and arrived at creating a control system topology including modifying the device connector. One of ordinary skill in the art would have been motivated to make such a combination in order to “take advantage of a wide variety of peripheral devices to facilitate various monitoring and control operations” because “having a large variety of different types of peripheral devices can improve the functionality and flexibility of these control systems” (Wintzell: para [0002]).

Regarding claim 17, Rappaport does not teach but Wintzell does teach:
The controller of claim 10, further comprising a controller constraint, and wherein the controller constraint at least partially determines device placement within the controller (Wintzell: para [0088], “the configuration assistant can limit the number of options in several steps to simplify the process for the user, where some limitations may be selected to include the most common and/or sensible implementations. Some limitations could be based on the maximum possible number of specific peripheral devices which may be connected to controller 230. In a different example, some configurations may be limited based on the number and/or types of available connectors, wiring, and/or other constrains an installer in the field could encounter. In various embodiments, these limitations may be configurable by a system administrator. Alternatively, such limitations may be hardcoded in the configuration assistant and thus may be defined, for example, by the producer of controller 210.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rappaport (directed to creating a control system topology) with Wintzell (directed to controller constraints) and arrived at creating a control system topology including controller constraints. One of ordinary skill in the art would have been motivated to make such a combination in order to “take advantage of a wide variety of peripheral devices to facilitate various monitoring and control operations” because “having a large variety of different types of peripheral devices can improve the functionality and flexibility of these control systems” (Wintzell: para [0002]).

Regarding claim 18, Rappaport does not teach but Wintzell does teach:
The controller of claim 17, further comprising a controller-module-device hierarchy with first controller and a second controller (Wintzell para [0036], “In other applications, the configuration assistant may ease the installation of a sophisticated distributed control system having multiple interacting controllers”; Fig. 2A, 2B, 3), and wherein a device associated with a first controller can be moved to be associated with the second controller (Wintzell: para [0008], “The exported file may be provided to additional controllers in a peer-to-peer manner”)
(Wintzell para [0036], “In other applications, the configuration assistant may ease the installation of a sophisticated distributed control system having multiple interacting controllers. In this type of application, the installer may be an experienced professional challenged by a complex configuration of peripheral devices operating in a mission-critical environment. Regardless of the complexity of the control system and/or its operational environment, the configuration assistant may ease its installation and/or reconfiguration, and thus reduce installation times and improve operational reliability”; para [0074], “In FIG. 5, each unit 115 is associated with a controller 210. Further, in the implementation of FIG. 5, each controller 210 is in a different location (e.g., different room 520) than other controllers 210. In other implementations, some controllers 210 and units 115 may be located in different buildings, different geographic regions, different nations, different continents, etc., than other controllers and units 115. Despite their diverse locations, in one embodiment, units 115 and controllers 210 may be able to discover each other (or make a best effort to do so), form a peer-to-peer network, and distribute datasets”; para [0097], “reconfigure system unit 115 after an initial configuration is performed. Reconfiguration may permit a user to make alterations in the configuration of system unit 115 without having to rework the entire configuration and installation. This may, for example, permit an installer to make minor changes to the electrical configuration (e.g., change a polarity). In another example, a reconfiguration may permit a user to add a new peripheral device without having to remove or reconfigure the connections already established with the existing peripheral devices”; if the file is exported to other controllers, that includes all the device models).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rappaport (directed to creating a control system topology) with Wintzell (directed to moving components to different controllers) and arrived at creating a control system topology including moving components to different controllers. One of ordinary skill in the art would have been motivated to make such a combination in order to “take advantage of a wide variety of peripheral devices to facilitate various monitoring and control operations” because “having a large variety of different types of peripheral devices can improve the functionality and flexibility of these control systems” (Wintzell: para [0002]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0236547 (“Rappaport”) in view of US 2015/0081928 (“Wintzell”), in view of US 2012/0221986 (“Whitford”).
Regarding claim 7, Rappaport and Wintzell do not teach but Whitford does teach:
The method of claim 5, wherein the device interface is wired to a device creating a wired device, and where the controller is operationally able to detect a fault in the wired device (Whitford: para [0241], “With reference to FIG. 22H, 26A and sections of 26A enlarged as 26B, C and specifically numbered elements 2001, 2002, 2004, and 2013, fault levels at each service device (e.g. located at 2001 for the MDP and 2013 for Panel EM and similar) can be calculated using feeder composition 2004, feeder length 2002 (calculated distance between each service device), calculated motor fault contribution and utility supply fault level as specified for example in FIG. 22H (or estimated utility supply fault level). The present system will calculate distance between service devices 2002, determine where motors occur in the project and how they will contribute to fault levels to service devices connected between the motors and the utility supply, load user specified utility supply fault levels information (see FIG. 22H), calculate estimated utility supply fault level if the user was unable to supply a value, and use feeder composition 2004, feeder length 2002, calculated motor fault contribution, and utility supply fault level to calculate fault level (e.g. located at 2001 for the MDP and 2013 for Panel EM and similar) at each service device in the project. The present system will populate attribute data, an associated database, or both for service devices to reflect fault levels and facilitate completely automated generation of schedules, diagrams, and reports related to fault levels including, for example, the Single Line Diagram pictured in FIG. 26A-C”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rappaport and Wintzell (directed to creating a control system topology) with Whitford (directed towards detecting faults) and arrived at creating a control system topology and detecting faults. One of ordinary skill in the art would have been motivated to make such a combination because “in projects where the design must be completed in building information modeling software, all branch circuit and/or system device related wiring might be required to be included as the 3D actual routing and size thereof” (Whitford: para [0011]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0236547 (“Rappaport”) in view of US 2015/0081928 (“Wintzell”), in view of US 2007/0096902 (“Seeley”).
Regarding claim 19, Rappaport and Wintzell do not teach but Seeley: 
The controller of claim 17, wherein the controller constraint comprises a labor vs equipment cost constraint (Seeley: para [0017], “For a contractor installing the system, the method includes incorporating the system design into a database. The method further includes automatically developing bills of material (sensors and other equipment installed in the system, cables, connectors, etc.) required for the installation, calculating the cost of the materials and adjusting these costs as changes to the layout are made. All this information is automatically exported from the database to the contractor, or others, requiring information relevant to the system. Labor and overhead costs, and profit, are also automatically calculated if these values are changed as layout changes are made; so, when the final system design is completed, the contractor can provide a complete and accurate bid for the installation.) or a fill rate constraint.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Rappaport and Wintzell (directed to creating a control system topology) with Seeley (directed towards a labor vs equipment cost constraint) and arrived at creating a control system topology with a labor vs equipment cost constraint. One of ordinary skill in the art would have been motivated to make such a combination to “identify the components incorporated in it and their operational requirements, determine the cost to install the system and bring it "on-line", and the on-going costs of day-to-day operation, maintenance, and support” (Seeley: para [0011]).



Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,349,235: relates generally to programmable controllers of the type used in industrial automation. More particularly, the invention pertains to a system and method for module assignment of individual input/output (I/O) modules connected across a backplane.
US 7,865,629: A connector and method that allow for dynamic configuration of a connection between a host device, such as a mobile phone, and an accessory. The connection comprises a host device connector connected to an accessory connector. Each connector can be capable of supporting a set of functions, features, interfaces, protocols, etc. The host device can select from a set of mutually supported functions that a connection can support. The host device can configure pins of the host device connector to support the selected functions, and instruct the accessory device to do the same.
WO 2014/025511:	I/O module for use in a programmable logic controller of an industrial control system that is utilized for controlling processes. The system controller achieves operations of a module controller in order to eliminate components of the module controller, thus simplifying hardware at the expense of additional processing timing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148